DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 04/25/2022 has been entered.  Claims 1-3 and 5-11 remain(s) pending in the application.  Applicant's amendments, dated 03/28/2022, to the Claims have overcome all objections previously set forth in the Final Office Action mailed 01/28/2022, hereinafter FOA.

Response to Arguments
Applicant's arguments filed with respect to the rejection(s) of claim(s) 1 and 6 under Wible; John E. US 4635439 A, hereinafter Wible, in view of Ferguson; Alan L. et al. US 6463949 B2, hereinafter Ferguson, in further view of Thompson; Randall D. et al. US 20190145433 A1 have been fully considered but they are not persuasive.
In response to applicant’s arguments with respect to claims 1 and 6 regarding the modified device of Wible/Ferguson/Thompson failing to disclose the limitation “an electronic control unit configured to: when the operator input device is in a first operating range, maintain the operation rotational speed of the first electric motor at a constant operation rotational speed, and control a variation in the flow of hydraulic fluid to the at least one hydraulic function with the controlled control valve”, the examiner respectfully disagrees.  The applicant further argued that Col 6 Ln 23-28 of Wible discloses a different operation of the control valve (56) and motor/pump (84/82) than claimed.  Specifically, the applicant argues that the cited portion of Wible states that the motor speed is proportionally increased upon initiation of valve (56) actuation.  In response, the cited portion of Wible, Col 6 Ln 23-28, describes a general operation of the device.  It merely states that the valve (56) has a position sensor that relays its position to the electronic control unit (14), whereby the control unit (14) uses that information to increase the speed of the motor (84) and the associated pump (82) flow therewith.  As stated in the FOA [0014], the detailed operation of the valve (56) position and its association with the pump/motor (82/84) flow/speed, is disclosed in Col 8, and depicted in Fig. 3.  Paraphrasing Wible’s Col 8, Wible discloses that the position of the valve (56) is increased from a first position (62) to a second position (64).  The position is measured by the signal generator/position sensor (94) and relayed to the control unit (14).  The control unit (14) controls the speed of the motor (84) and the associated pump (82) flow.  Fig. 3 depicts a relationship between the valve (56) position (labeled on the x-axis as ‘IMPLEMENT VALVE TRAVEL’) and the flow volume of the pump (82) (labeled on the y-axis as ‘FLOW’).  As depicted in the NFOA [0015], an annotated Fig. 3, discloses a first range (201) whereby the valve (56) is opened to proportionally increase the flow of fluid to the at least one hydraulic function (66).  However, as is depicted in the graph, the flow delivered by the pump (82), and therefore the speed at which the pump (82) is driven by the motor (84) is horizontal/constant.  Stated another way, in the first range (201) discloses the cited claim limitation above.  When the valve (56) actuation reaches the second range (202), the pump flow/motor speed is increased proportionally with the valve actuation amount.
In response to applicant’s arguments with respect to claims 1 and 6 regarding the modified device of Wible/Ferguson/Thompson failing to disclose the limitation “a flow of hydraulic fluid reaching the electronically controlled control valve is proportional to the flow of hydraulic fluid generated by the hydraulic pump”, the examiner respectfully disagrees.  The applicant further argued that due to the presence of valve (28), the claim limitation is not possible.  The applicant further stated that valve (28) directs some flow from the pump to another valve (26) that is not the electronically controlled control valve (56), and therefore the flow delivered from the pump to valve (56) is not proportional.  In response, the examiner has interpreted the term ‘proportional’ to mean that the pump delivers an amount/flow of fluid in proportion to the signal it receives to generate flow.  For example, a pump receiving a 50% signal will deliver 50% of its potential flow and receiving a 75% signal will deliver 75% of its potential flow. The fact that valve (28) is located on the fluid line between pump (82) and valve (56) does not eliminate the proportionality of the flow deliver by the pump.  The flow received by the valve (56) is still proportional to the signal pump received and therefore delivered and therefore meets the claim limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wible; John E. US 4635439 A, hereinafter Wible, in view of Ferguson; Alan L. et al. US 6463949 B2, hereinafter Ferguson, in further view of Thompson; Randall D. et al. US 20190145433 A1, hereinafter Thompson.  Wible, Ferguson and Thompson are considered analogous art to the claimed invention because the references are from the same field of endeavor as the claimed invention (hydraulic system with control valves or systems with multiple electronic motors); or the reference is reasonably pertinent to the problem faced by the inventor (controlling the flow to a motor via a control valve).  MPEP2141.01(a) I.
Regarding claim 1, Wible discloses (Fig. 1-3, annotated Fig. 3 below) an electrically powered hydraulic system (Col 2 Ln 35) for a working machine (10) the electrically powered hydraulic system comprising: 
a first electric motor (84) to power a working hydraulic pump (82) to operate at least one hydraulic function of the working machine (66), wherein a flow of hydraulic fluid generated by the hydraulic pump is controlled by an operation rotational speed of the electric motor (Col 5 Ln 22-24), 
a control valve (56) for controlling the flow of hydraulic fluid from the hydraulic pump to the at least one hydraulic function (Col 4 Ln 26-35), wherein a flow of hydraulic fluid reaching the electronically controlled control valve is proportional to the flow of hydraulic fluid generated by the hydraulic pump (the pump receiving a 50% signal will deliver 50% of its potential flow and receiving a 75% signal will deliver 75% of its potential flow, the fact that valve (28) is located on the fluid line between pump (82) and valve (56) does not eliminate the proportionality of the flow deliver by the pump, the flow received by the valve (56) is still proportional to the signal pump received and therefore delivered and therefore meets the claim limitation),
an operator input device (78) for controlling the at least one hydraulic function, wherein the operator input device is operable in at least two operating ranges (Col 4 Ln 41-44), and 
an electronic control unit (14) configured to: 
when the operator input device is in a first operating range (201), maintain the operation rotational speed of the first electric motor at a constant operation rotational speed, and control a variation in the flow of hydraulic fluid to the at least one hydraulic function with the controlled control valve (Col 8 Ln 1-13 and Fig. 3 discloses in the first range (201), the line (124) is horizontal indicating the pump delivered flow (y-axis, which is directly proportional to the electric motor rotational speed, Col 5 Ln 22-24) is maintained at a constant speed, and the control valve (56, being a proportional valve, Col 4 Ln 26-35) transitioning from a ‘closed position’ (62) to an open position (64) thereby controlling the variation in flow to the hydraulic function with only the control valve),
when the operator input device is in a second operating range (203), control the variation in the flow of hydraulic fluid by varying the operation rotational speed of the first electric motor and by controlling the control valve, according to a displacement of the operator input device (Col 8 Ln 14-31 and Fig. 3 discloses in the second range (203), the line (124) is ramped indicating the pump delivered flow (y-axis) is maintained at a varied/increasing speed, and the control valve (56j) continuing its transitioning from a ‘partially open position’ to an open position (64) thereby controlling the variation in flow to the hydraulic function with both the varied rotational speed and the control valve).

    PNG
    media_image1.png
    749
    801
    media_image1.png
    Greyscale

Wible fails to explicitly state that the control valve is an electronically controlled control valve and that a second electric motor to power a drivetrain of the working machine.  Instead, Wible discloses a work machine with depicted wheels but relies upon a generic undisclosed power and drivetrain.
Ferguson discloses (Fig. 1) an electronic controller (110), an electronically controlled control valve, an operator input (Col 2 Ln 55), whereby during “the operation of the machine, the controller 110 receives one or more operator inputs (not shown) indicative of the desired direction and desired speed of the machine. The controller 110 then determines the appropriate valve command signals needed to achieve the desired machine motion. The controller 110 delivers the appropriate valve commands to the proportional control valve” (Col 2 Ln 54-60).  
Because both Wible and Ferguson teach control valves, it would have been obvious to one skilled in the art to substitute the electronically controlled control valve for the other valve to achieve the predictable result of operating the control valve such that the desired machine motion is achieved.
The modified device of Wible/Ferguson fails to disclose that a second electric motor to power a drivetrain of the working machine.

Thompson discloses (Fig. 1-2) an electrically powered hydraulic system [0072] for a working machine (10) the electrically powered hydraulic system comprising: 
a first electric motor (76) to power a working hydraulic pump (82) to operate at least one hydraulic function of the working machine (34), 
a second electric motor to power a drivetrain of the working machine ([0072] discloses “The voltage bus 64 feeds a separate drive (not shown) for the machine's traction system”, thereby discloses an additional electric motor powering the drivetrain of the working machine).
Because both Wible and Thompson teach work machines with drivetrains, it would have been obvious to one skilled in the art to substitute second electric motor for the generically undisclosed motor to achieve the predictable result of powering the drivetrain of the working machine.
Regarding claim 2, Wible discloses (Fig. 1-3) the electric motor rotational speed is higher when the operator input device is in the second operating range (203), than the constant operation rotational speed of the electric motor when the operator input device is in a first operating range (201 is depicted as having a lower rotational speed than range (203), as indicated by its lower position along the y-axis). 
Regarding claim 3, Wible discloses (Fig. 1-3) the operator input device is configured to control the operation speed of a wheel loader attachment, or a wheel loader boom (66). 
Regarding claim 5, Wible discloses (Fig. 1-3) a wheel loader (10) comprising the electrically powered hydraulic system according to claim 1. 

Regarding claim 6, Wible discloses (Fig. 1-3) a method for controlling an electrically powered hydraulic system (Col 2 Ln 35) for a working machine (10), the system comprising a first electric motor (84) to power a working hydraulic pump to operate at least one hydraulic function (66) of the working machine, wherein a flow of hydraulic flow generated by the hydraulic pump is controlled by an operation rotational speed of the first electric motor (Col 5 Ln 22-24), and 
an control valve (56) for controlling the flow of hydraulic fluid from the hydraulic pump to the at least one hydraulic function (Col 4 Ln 26-35), wherein a flow of hydraulic fluid reaching the electronically controlled control valve is proportional to the flow of hydraulic fluid generated by the hydraulic pump (the pump receiving a 50% signal will deliver 50% of its potential flow and receiving a 75% signal will deliver 75% of its potential flow, the fact that valve (28) is located on the fluid line between pump (82) and valve (56) does not eliminate the proportionality of the flow deliver by the pump, the flow received by the valve (56) is still proportional to the signal pump received and therefore delivered and therefore meets the claim limitation), the method comprising: 
receiving an input signal (92, Col 5 Ln 25) from an operator input device (78) to control a speed of a hydraulic function of the working machine (Col 4 Ln 41-44), 
determining that the input signal is related to one of at least two operating ranges (201, 203) of the operator input device, wherein, 
when the operator input device is determined to be in a first operating range, maintaining the operation rotational speed of the first electric motor at a constant operation rotational speed, and controlling a variation in the flow of hydraulic fluid to the hydraulic function with the control valve (Col 8 Ln 1-13 and Fig. 3 discloses in the first range (201), the line (124) is horizontal indicating the pump delivered flow (y-axis, which is directly proportional to the electric motor rotational speed, Col 5 Ln 22-24) is maintained at a constant speed, and the control valve (56, being a proportional valve, Col 4 Ln 26-35) transitioning from a ‘closed position’ (62) to an open position (64) thereby controlling the variation in flow to the hydraulic function with only the control valve), and 
when the operator input device is determined to be in a second operating range, varying the operation rotational speed of the first electric motor according to an input device displacement, to thereby, in combination with the control valve control the variation in the flow of hydraulic fluidthe variation in flow to the hydraulic function with both the varied rotational speed and the control valve). 
Wible fails to explicitly state that the control valve is an electronically controlled control valve, and that a second electric motor to power a drivetrain of the working machine.  Instead, Wible discloses a work machine with depicted wheels but relies upon a generic undisclosed power and drivetrain.
Ferguson discloses (Fig. 1) an electronic controller (110), an electronically controlled control valve, an operator input (Col 2 Ln 55), whereby during “the operation of the machine, the controller 110 receives one or more operator inputs (not shown) indicative of the desired direction and desired speed of the machine. The controller 110 then determines the appropriate valve command signals needed to achieve the desired machine motion. The controller 110 delivers the appropriate valve commands to the proportional control valve” (Col 2 Ln 54-60).  
Because both Wible and Ferguson teach control valves, it would have been obvious to one skilled in the art to substitute electronically controlled control valve for the other to achieve the predictable result of operating the control valve such that the desired machine motion is achieved.
The modified device of Wible/Ferguson fails to disclose that a second electric motor to power a drivetrain of the working machine.

Thompson discloses (Fig. 1-2) an electrically powered hydraulic system [0072] for a working machine (10) the electrically powered hydraulic system comprising: 
a first electric motor (76) to power a working hydraulic pump (82) to operate at least one hydraulic function of the working machine (34), 
a second electric motor to power a drivetrain of the working machine ([0072] discloses “The voltage bus 64 feeds a separate drive (not shown) for the machine's traction system”, thereby discloses an additional electric motor powering the drivetrain of the working machine).
Because both Wible and Thompson teach work machines with drivetrains, it would have been obvious to one skilled in the art to substitute second electric motor for the generically undisclosed motor to achieve the predictable result of powering the drivetrain of the working machine.
Regarding claim 7, Wible discloses (Fig. 1-3) when the operator input device is determined to be in the second operating range, varying the electric motor rotational speed proportional to input device displacement (Col 8 Ln 14-31, Fig. 3 depicts a proportional variation of the electric motor rotational speed with respect to an increase in the input device displacement). 
Regarding claim 8, Wible discloses (Fig. 1-3) the electric motor rotational speed is higher when the operator input device is in the second operating range (203), than the constant operation rotational speed of the electric motor when the operator input device is in a first operating range (201 is depicted as having a lower rotational speed than range (203), as indicated by its lower position along the y-axis). 
Regarding claim 9, Wible discloses (Fig. 1-3) a computer program comprising program code for performing the steps of claim 6 when said program is run on a computer (Col 6 Ln 40 - Col 7 Ln 21 discloses a ‘processor’ (110) which is fundamentally a control unit comprising a computer readable medium carrying a computer program executing a stored computer program). 
Regarding claim 10, Wible discloses (Fig. 1-3) a computer readable medium carrying a computer program comprising program code for performing the steps of claim 6 when said program product is run on a computer (Col 6 Ln 40 - Col 7 Ln 21 discloses a ‘processor’ (110) which is fundamentally a control unit comprising a computer readable medium carrying a computer program executing a stored computer program). 
Regarding claim 11, Wible discloses (Fig. 1-3) a control unit for controlling an electrically powered hydraulic system for a working machine, the control unit being configured to perform the steps of the method according to claim 6 (Col 6 Ln 40 - Col 7 Ln 21 discloses a ‘processor’ (110) which is fundamentally a control unit comprising a computer readable medium carrying a computer program executing a stored computer program).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836. The examiner can normally be reached Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW WIBLIN/Examiner, Art Unit 3745                                                                                                                                                                                                        

/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745